Citation Nr: 1754283	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to the service-connected PTSD with depressive disorder.

3.  Entitlement to service connection for bilateral lower extremity disorder, to include as secondary to the service-connected PTSD with depressive disorder.

4.  Entitlement to service connection for a bilateral restless legs syndrome (RLS), to include as secondary to the service-connected PTSD with depressive disorder.

5.  Entitlement to service connection for sleep apnea, to include fatigue, including as secondary to the service-connected PTSD with a depressive disorder.

6.  Entitlement to a disability rating in excess of 70 percent for PTSD with depressive disorder.

7.  Entitlement to an effective date prior to January 23, 2012, for the assignment of a 70 percent rating for PTSD with depressive disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to November 1971.  His decorations include Combat Infantryman Badge.

The matters of entitlement to service connection for a bilateral shoulder disorder, bilateral upper extremity disorder, bilateral lower extremity disorder, bilateral restless legs syndrome, and fatigue and sleep apnea come to the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2010 rating decisions of the VA Regional Office (RO) in Chicago, Illinois.  In September 2014, the Board remanded the claims for additional development.  The issues are again before the Board for appellate review.

The matters of entitlement to a disability rating in excess of 70 percent for PTSD with depressive disorder, entitlement to an effective date prior to January 23, 2012, for the assignment of a 70 percent rating for PTSD with depressive disorder, and entitlement to TDIU come before the Board on appeal from a June 2014 rating decision by the VA RO in Chicago, Illinois.

FINDINGS OF FACT

1.  The Veteran does not have a current bilateral shoulder disability.

2.  The Veteran does not have a current bilateral upper extremity disability.

3.  The Veteran does not have a current bilateral lower extremity disability.

4.  The Veteran's RLS is not etiologically related to service.

5.  The evidence of record is at least in relative equipoise as to whether the symptom of fatigue is a manifestation of the service-connected PTSD with depressive disorder.

6.  The record evidence is at least in relative equipoise as to whether the Veteran's sleep apnea was caused by his service-connected PTSD with depressive disorder.

7.  The record evidence shows that the Veteran's service-connected PTSD with depressive disorder most nearly approximates occupational and social impairment with deficiencies in most areas, but does not more nearly approximate total occupational and social impairment.

8. The evidence of record does not reflect that prior to January 23, 2012, the Veteran's PTSD with depressive disorder was manifested by occupational and social impairment with deficiencies in most areas.

9.  The Veteran's service-connected disabilities, primarily the PTSD with depressive disorder, precluded him from securing and following substantially gainful employment, at least for the period from January 23, 2012.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a bilateral upper extremity disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection for a bilateral lower extremity disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for service connection for RLS are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. The criteria for service connection for sleep apnea on secondary basis are met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. The criteria for a disability rating in excess of 70 percent for PTSD with depressive disorder are not met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 (2017).

7.  The criteria for an effective date prior to January 23, 2012, for the assignment of a 70 percent rating for PTSD with depressive disorder are not met.  38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2017).

8. The criteria for a TDIU from January 23, 2012, are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of June 2009 and February 2012 letters which were sent prior to the initial unfavorable decisions.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Veteran has been provided with VA examinations that address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

Additionally, the Board finds that there has been substantial compliance with its September 2014 remand directives regarding the issues of entitlement to service connection for a bilateral shoulder disorder, bilateral upper extremity disorder, bilateral lower extremity disorder, bilateral restless legs syndrome, and fatigue and sleep apnea.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection 

A. Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B. Bilateral Shoulder, Upper Extremities, and Lower Extremities Claims

1. Factual Background

The Veteran claims that he has a bilateral shoulder disorder, bilateral upper extremity disorder, and bilateral lower extremity disorder that were caused by his duties in service.  In the alternative, the Veteran claims that these conditions are caused by his service-connected PTSD.

The Veteran's service treatment records are silent for any complaint of or diagnosis for a bilateral shoulder disorder, upper extremity disorder, or lower extremity disorder.  Specifically, his entrance examination in March 1970 and his separation examination in November 1971 both indicate "normal" results for "upper extremities," "feet," and "lower extremities."

The Veteran's post-service treatment records include radiology results from June 2000 indicating normal results for the right foot and ankle.

In June 2001, radiology results were negative for the left tibia and fibula.

The Veteran's VA treatment notes show complaints of shoulder pain in March 2008 and November 2011.

In January 2012, the Veteran submitted a statement from a private doctor explaining that the Veteran's PTSD is severe and can result in significant health problems.  The private doctor urged strongly approval of the Veteran's claims for his medical conditions which may be exacerbated by his chronic PTSD.

The Veteran was provided VA examinations to determine the nature and etiology of his claimed bilateral shoulder disorder, bilateral upper extremity disorder, and bilateral lower extremity disorder in December 2014.  The VA examiner concluded that the Veteran does not have a current diagnosis associated with the bilateral shoulder and bilateral upper extremity claims.  The examiner noted that the Veteran has an entirely normal physical examination of the bilateral shoulders, elbows, wrists, hands, and fingers.  Regarding the Veteran's shoulder pain, the examiner noted that it is actually referred neurotic-compressive neuropathic/ radicular pain from his proven cervical disc disease.  The pain traverses the shoulder areas in a radicular fashion but in no way is related to intrinsic joint disease.  As such, there exists no other bilateral upper extremity condition.  The examiner noted that all ranges of motion of joints of the upper extremities are normal as well as the shoulder DBQ ROMs.  The examiner noted that there are no complaints, diagnoses, imaging studies, or treatment neither to either shoulder or upper extremity conditions nor on his examination today other than the clearly referenced radicular condition from the cervical spine.  The examiner opined that it is less likely as not that the Veteran has an identifiable anatomical disruption, aberration, or adverse intrinsic diagnosable condition of the upper extremities per se as may be secondary or aggravated by his service-connected PTSD or military service era.

Regarding the Veteran's lower extremities, the December 2014 VA examiner again concluded that the Veteran does not have a current diagnosis.  The VA examiner noted that the Veteran worked in construction for many years as well as other manual labor jobs after service.  He noted that the Veteran has also been in multiple motor vehicle accidents.  The examiner noted that the Veteran has no history of inherent conditions or complaints intrinsic to any of his major weight bearing joints.  The Veteran's only descriptor of discomfort is in the form of distributed neural-radicular pains emanating from the known proved post-service lumbar spinal osteoarthritic/distal pain diagnoses.  The examiner noted full painless ROM of all major weight bearing joints including bilateral knees.  The examiner added that the Veteran's claimed bilateral lower extremity conditions is wholly neural involvement/compression of exiting nerve rootlets at the L4-S1 interspaces bilaterally as amply demonstrated by the medical evidence of record.  This appeared long after military service about the 2010 timeframe.  The examiner noted that although the Veteran was extremely active in the Army and Vietnam, there are no records of complaints, evaluation or treatment for any back issues.  The Veteran had a robust occupational career post military physically and it is less likely as not that the Veteran has any bilateral lower extremity condition as secondary to his military era nor any aggravation of any diagnosable bilateral lower extremity condition either for the same cited reasons and rationale.  The examiner concluded that none of the foregoing bilateral lower extremity comments just mentioned is in any way secondary to, related to, or an aggravation thereof of his service connected PTSD.

2. Analysis

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of a bilateral shoulder disability, a bilateral upper extremity disability, or a bilateral lower extremity disability at any time during the pendency of this appeal.  

The Veteran is competent to report symptoms of a bilateral shoulder, bilateral upper extremity, or bilateral lower extremity disorder, but he did not do so at the time of his separation from service.  The first complaints of or treatment for shoulder, upper extremity, or lower extremity pain are in June 2000 and March 2008, more than 30 years after his separation from service. 

The Veteran claims that he suffers from a bilateral shoulder disability, bilateral upper extremity disability, and bilateral lower extremity disability that was caused by service or by his service-connected PTSD, but he lacks the medical expertise to diagnose these conditions or provide an opinion as to their causes.  See 38 C.F.R. § 3.159(a) (2016).  

The Board finds the December 2014 VA examination to be highly probative because the examiner considered the Veteran's history, lay statements, and provided a thorough physical examination.  As the examiner found that the Veteran currently does not suffer from the claimed disorders, the weight of the evidence is against finding a current bilateral shoulder, bilateral upper extremity, or bilateral lower extremity disability.  As such, an essential element of each claim has not been established.  The evidence is against the claims.  Reasonable doubt does not arise and the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. RLS Claim

1. Factual  Background

The Veteran claims that he has RLS caused by his duties in service.  In the alternative, the Veteran claims that RLS is caused by his service-connected PTSD.

The Veteran's service treatment records are silent for any complaints of or diagnosis for RLS.  Specifically, his entrance examination in March 1970 and his separation examination in November 1971 both indicate "normal" results for "feet," and "lower extremities."

The Veteran's post-service treatment records show treatment for RLS in November 1999.

In December 2014, the Veteran was provided with a VA examination to determine the nature and etiology of his sleep apnea.  In this examination, the VA examiner noted that the Veteran was found to have OSA with an ancillary finding of RLS in October 2004.  The examiner opined that the Veteran's RLS is less likely as not related to his military service or aggravated in any way by his service-connected PTSD.  He provided the rationale that the RLS developed de-novo later in life long after military service and no substantive body of medical literature supports any contention or aggravation of RLS from PTSD nor direct association of RLS to PTSD.

2. Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for RLS.

As an initial matter, the Board notes that the Veteran has been diagnosed with RLS. As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, or caused by a service-connected disability.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability, or evidence of a nexus between the service-connected disability and the present disability is required for the establishment of service connection.

The Veteran's claim for service connection includes his own assertion that his current RLS is related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his RLS is causally related to active service, but this is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The most recent December 2014 VA examination is highly probative.  The examiner thoroughly reviewed the Veteran's records and lay testimony.  The examiner also provided an adequate rationale as to why he thought the Veteran's current RLS was not as least as likely as not caused by or aggravated by his military service or his service-connected PTSD.

The Board acknowledges the January 2012 letter from a private doctor regarding PTSD causing significant health problems mentioned above.  However, the Board does not find that this letter has probative weight in this case because the private doctor did not specify which of the Veteran's medical conditions may have been exacerbated by his PTSD.  

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's RLS and his military service, or his service-connected PTSD.  Accordingly, the Board finds that the claim of entitlement to service connection for RLS, to include as secondary to his service-connected PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D. Fatigue and Sleep Apnea Claim

1. Factual Background

The Veteran claims that he has fatigue and sleep apnea caused by his service.  The Veteran contends that when he was in basic training in May or June of 1970, he passed out from the heat and was admitted in the hospital.  He also claims that he passed out from the heat again when he was on one of his first missions in Vietnam.  The Veteran asserts that he still has trouble with the heat now.  In the alternative, the Veteran claims that his fatigue and sleep apnea are caused by his service-connected PTSD.

The Veteran's service treatment records are silent for any complaint of or diagnosis for fatigue or sleep apnea.  Specifically, his entrance examination in March 1970 and his separation examination in November 1971 both indicate "normal" results for "sinuses," "mouth and throat," and "lungs and chest."

The Veteran's post-service treatment records show a diagnosis for moderate sleep apnea in April 2000.

The Veteran was provided with a VA examination in December 2014 to determine the nature and etiology of his claimed fatigue and sleep apnea.  The VA examiner did not find a diagnosis for chronic fatigue syndrome.  The examiner noted intermittent fatigue related to the Veteran's chronic Hepatitis C.  He added that there are no STRs or later VA medical notes that the Veteran has chronic fatigue syndrome.  The examiner referenced a note from February 2012 indicating that three contributors to the Veteran's fatigue were his chronic Hepatitis C, his known non service-connected celiac disease and fibromyalgia.  The examiner noted that the Veteran does not report fatigue out of proportion to the muscular-aerobic energy expended after his activities of indoor and outdoor biking.  

Regarding the Veteran's sleep apnea, the December 2014 VA examiner noted a previous diagnosis of sleep apnea.  The VA examiner opined that the Veteran's sleep apnea is less likely as not secondary to his PTSD nor has it been aggravated in any way by his service-connected PTSD.  He noted that the sleep apnea began de-novo later in life long after military service and no substantive body of medical literature supports any contention or aggravation of sleep apnea from PTSD, nor direct association of sleep apnea from PTSD.

The Veteran submitted a private doctor's opinion from January 2016 providing a positive nexus between the Veteran's sleep apnea and PTSD.  The private examiner reviewed the Veteran's records and concluded that it is more likely than not that the Veteran's service-connected PTSD aided in the development of and aggravates sleep apnea.  The private examiner disagreed with the above VA examiner's opinion and stated that research shows PTSD and psychiatric disorders are commonly associated with sleep apnea.  One study found an arousal-based mechanism initiated posttraumatic stress that promotes the development of sleep apnea in trauma survivors.  Another study found that with CPAP treatment, both sleep apnea and PTSD symptoms decreased providing further evidence of the co-morbidity of these conditions.  The private examiner noted that the Veteran has stated that the CPAP mask makes him feel suffocated and trapped.  Some nights he will not wear the mask due to PTSD symptoms.  This leads to poor control of sleep apnea and increased severity of symptoms and impairment such as daytime sleepiness and difficulty with focus and concentration.  

2. Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is entitled to service connection for sleep apnea on a secondary basis to his service-connected PTSD.

The Board finds the January 2016 private examiner's opinion to be probative in this case.  The private examiner reviewed the Veteran's medical records and provided a positive nexus opinion supported by an adequate rationale.  Although the December 2014 VA examiner provided a nexus opinion, the Board finds that the Veteran has put this issue in equipoise.  Resolving all reasonable doubt in the Veteran's favor, entitlement to service connection for sleep apnea as secondary to his service-connected PTSD is warranted here.

III. Increased Ratings

A. Rules and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Veteran's service-connected PTSD with depressive disorder is currently evaluated as 70 percent disabling effective January 23, 2012, under 38 C.F.R. § 4.130, DC 9441.  See 38 C.F.R. § 4.130, DC 9440 (2015).  

A 50 percent rating is assigned under DC 9441 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9441 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9441 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the General Rating Formula for Mental Disorders are not an exhaustive list, and instead are only examples of the type and degree of the symptoms, or their effects, that would justify a certain rating.  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

B. Factual Background

The Veteran was provided with a VA PTSD examination in September 2012.  The VA examiner noted diagnoses of PTSD and depressive disorder.  The examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he got married recently for the fourth time.  He reported feeling under stress most of the time.  He used to have good days, now only good hours.  His concentration and focus not where he wants them to be.  His family is supportive.  The examiner noted that the Veteran retired from the Illinois Department of Revenue after 25 years of work.  He intended to work part time at a local YMCA but was too stressed to fill out the thick application form.  The examiner noted that the Veteran experiences recurrent and distressing recollections of the stressful event, efforts to avoid thoughts and activities, markedly diminished interest or participation in significant activities, difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, difficulty in understanding complex commands, and obsessional rituals which interfere with routine activities.

The Veteran was provided with another VA PTSD examination in November 2013.  The VA examiner provided current diagnoses of major depressive disorder (MDD) and cannabis abuse.  The examiner noted that the MDD caused depressed mood, apathy, flat effect, guilt, diminished interest, low motivation, and variable energy.  She noted that the Veteran has a stable appetite/weight, remains active with Vietnam veteran friends and activities.  The examiner found occupational and social impairment with occasional decrease in work tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported not feeling secure in his marriage.  He reported that his daughter lives a few blocks away but he rarely sees her.  He attends church but does not trust most people.  The Veteran reported problems thinking and comprehending to do his programming work, which is what ultimately led him to retire.  He reported that he gets startled when nobody is there.  The Veteran noted trouble with sleeping and anger with the current wars the U.S. is involved in.  The examiner noted that the Veteran experiences recurrent and distressing recollections of the stressful event, irritability or outbursts of anger, hypervigilance, depressed mood, and anxiety.  The Veteran denied current suicidal or homicidal thoughts, plan, or intent.  The examiner concluded that based on the report of symptoms, the Veteran does not appear to meet criteria for a diagnosis of PTSD, but his symptoms are better explained with the diagnosis of MDD, recurrent.  She added that the Veteran's occupational functioning is not impaired to the extent that he is unemployable.  

The Veteran's VA mental health records show treatment in October 2014 where the Veteran reported being unhappy.  The VA examiner noted that the Veteran looks quite tense, unable to relax, sad, and frustrated.  The examiner added that the Veteran was cooperative, with fair grooming and hygiene.  His mood was depressed, anxious, with constricted effect.  He was coherent and logical.  No suicidal or homicidal ideation.  No psychosis including paranoias, delusions, or hallucinations.  Judgment was noted to be fair.

VA mental health treatment records from January 2015 showed that the Veteran is still somewhat depressed, but not suicidal at this time.  The VA examiner noted that the Veteran is alert and oriented with fair grooming and hygiene.  The Veteran was sad looking, worried and preoccupied about his medical problems, but was cooperative.  His mood was mildly depressed and dysphoric with mildly constricted effect.  The Veteran was coherent and logical.  No suicidal or homicidal ideation.  No psychosis including paranoias, delusion hallucinations.  Insight and judgment were fair.  Sleeping issues were noted.

VA mental health records from January 2017 show that the Veteran was doing much better and his sleep had improved.   The VA examiner noted that the Veteran was alert and oriented with fair grooming and hygiene.  He appeared calmer than the last visit.  No psychomotor disturbances.  He was found to be cooperative with fair eye contact.  He was somewhat preoccupied and worried.  Mood was neutral with appropriate affect.  He was coherent and logical.  No suicidal or homicidal ideations, no psychosis including paranoias, delusions or hallucinations.  Insight and judgment were noted to fair, with cognition grossly intact.

A private PTSD DBQ from March 2017 noted occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The private examiner noted that the Veteran is socially isolated and withdrawn.  The examiner noted that the Veteran experiences recurrent and distressing recollections of the stressful event, efforts to avoid thoughts and activities, markedly diminished interest or participation in significant activities, difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals which interfere with routine activities.  The private examiner noted that the Veteran reports suicidal ideation but denied plan or intent on this day.  The Veteran also reported auditory and visual hallucinations consisting of hearing voices/noises/conversations and seeing shadows when no one is present.

C. Analysis

The Veteran contends that his service-connected PTSD with depressive disorder is more disabling than currently evaluated.  

In this case, throughout the appeal period, the Board discerns no significant difference in either the number of symptoms due to the Veteran's PTSD, the types of symptoms due to his PTSD, or the overall impact of the Veteran's PTSD symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the reports in medical treatment records from September 2012, November 2013, October 2014, January 2015, January 2017, and March 2017, the Board finds that the Veteran's service-connected PTSD does not warrant a disability rating higher than 70 percent.  

The Board is persuaded that the symptoms displayed by the Veteran establish that since his claim for an increased rating for his psychiatric disability in January 2012, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warrants a 70 percent disability rating.

The Board finds that the service-connected PTSD with depressive disorder did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's adjustment disorder with anxiety caused gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent disability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  The Board acknowledges the private examination in March 2017 which notes thoughts of suicide and hallucinations, but these symptoms have not been shown to be persistent.

Accordingly, the Board finds that a schedular rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD with depressive disorder.  

IV. Earlier Effective Date

A. Rules and Regulations

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2016).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increased occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC12-98 (1998).  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2014).

B. Factual Background

A brief procedural history and medical history will help clarify the Veteran's claim.  In May 2010, the RO granted service connection for PTSD at a 50 percent rating, effective November 4, 2009.  In January 2012, the Veteran filed an increased rating claim for his service-connected PTSD.  In September 2012, the RO granted a 70 percent rating for the Veteran's service-connected PTSD, effective January 23, 2012.  

The Veteran claims that he is entitled to an earlier effective date for the 70 percent rating for his service-connected PTSD.  The current effective date for the Veteran's service-connected PTSD is January 23, 2012, the date the Veteran's increased rating claim was received by the VA.

C. Analysis

The record shows that in May 2010, the RO granted service connection for PTSD, rated at 50 percent, effective November 4, 2009, the date of the claim.  The Veteran did not appeal the May 2010 rating decision or submit new and material evidence within one year of that decision.  Therefore, the May 2010 rating decision is final and not subject to revision in the absence of CUE in the decision.  38 U.S.C. § §5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  As CUE in the May 2010 rating decision has not been alleged, that rating decision serves as a legal bar to an effective date prior to the date of the decision.

The earliest document in the claims file received after the May 2010 rating decision that can be construed as a formal or informal claim for an increased rating for the Veteran's service-connected PTSD is a statement received on January 23, 2012, in which his agent stated that the Veteran is requesting an increase in his service-connected PTSD due to the worsening of his condition.  Under the governing law and regulations outlined above, the Board must review the evidence dating back to January 23, 2011, to determine if within that one year period prior to the claim, an increase in the Veteran's PTSD was factually ascertainable.

As was discussed in the decision above regarding the Veteran's claim for an increased rating for his service-connected PTSD, his private and VA treatment records do not show that it was factually ascertainable that an increase in his PTSD with depressive disorder occurred at any point within the one year period prior to January 23, 2012.  The VA PTSD examination conducted in September 2012 produced findings of a depressive disorder which in part were the basis for the 70 percent rating assigned.  As the date of entitlement (here, September 2012) is the later date, that should be the effective date assigned for the grant of an increased rating for PTSD with depressive disorder.  See 38 C.F.R. § 3.400 (o).  However, the RO has assigned an effective date of January 23, 2012 (date of the claim).  Neither the Veteran nor his attorney has provided any argument for the Board to consider as to why he should be granted an even earlier effective date in this matter.

Accordingly, the preponderance of the evidence is against the Veteran's claim for an effective date earlier than January 23, 2012, for the 70 percent rating for his service-connected PTSD with depressive disorder, and the claim must be denied.

V. TDIU

A. Rules and Regulations

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 


B. Factual Background

The Veteran is service connected for PTSD at 50 percent from November 4, 2009, with the grant of service connect expanded to include a depressive disorder rated 70 percent from January 23, 2012; and for hepatitis C at 40 percent from April 1, 2009.

The record reveals that the Veteran last worked in May 2011, when he retired as an information systems analyst II from the Illinois Department of Revenue.  The Veteran was employed there from May 1988 to May 2011.  The Veteran's education includes 2 years of college, leading to an Associate's degree in General Education.  See VA Form 21-8940 from January 2013 and private PTSD examination from March 2017.

The Veteran's VA PTSD examination from November 2013 noted that the Veteran's occupational functioning is not impaired to the extent that he is unemployable.

The Veteran submitted a January 2016 vocational consultant's opinion regarding the physical and emotional impairments upon his employment.  The vocational consultant reviewed the Veteran's medical records and concluded that the Veteran has a documented history of mental health treatment noting severe PTSD and depressive symptoms impacting concentration, sleep disturbance, and inability to continue working.  The vocational consultant added that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected PTSD with depressive disorder and Hepatitis.  She noted that the Veteran's PTSD with depressive is the predominant interfering factor but his physical limitations allow no more than sedentary work per some sources.

In the Veteran's private March 2017 PTSD examination, the examiner found that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD with depressive disorder.  The examiner noted that the Veteran describes not getting enough restful sleep and feeling fatigued nearly every day which would be a safety issue in the workplace.  The Veteran reported difficulty remembering events, requests and occasionally forgetting details or sequencing that would affect his employment.  The examiner noted that the Veteran has difficulty maintaining and sustaining a steady mood and this inconsistent mood leads to problems in his social and work life.  With poor interpersonal skills and workplace trust issues, the Veteran would have an increase in paranoia and would struggle with appropriate work interaction.  The examiner noted that the Veteran has physical signs of depression that interfere in daily work as these signs manifest as extreme fatigue, hypersomnia, appetite issues, weight fluctuation, and emotional outbursts.  Additionally, suicidal ideation causes problems within the workplace through a manifestation of fatigue and lack of concentration.  Employers note higher distractibility, absenteeism, and emotional turmoil as inappropriate in the workplace.  The private examiner cited to a body of literature detailing the connection between PTSD and unemployment.

C. Analysis	

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, primarily PTSD with depressive disorder, rendered him unable to secure or follow a substantially gainful occupation since at least for period from January 23, 2012.

The evidence of record reflects that the Veteran consistently reported that he was unable to work due to his service-connected disabilities, primarily PTSD with depressive disorder.  Additionally, the January 2016 vocational consultant's opinion and the March 2017 private examiner both noted that the Veteran is not able to hold steady employment due to his PTSD and depressive symptoms.

Accordingly, given the severity of the Veteran's PTSD with depressive disorder and the limitations caused by that disability in conjunction with his education and work history, the Board finds that his service-connected disabilities, primarily PTSD with depressive disorder, preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient . . . .  The test is whether a particular job is realistically within the physical and mental capabilities of claimant").  After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation since January 23, 2012, i.e., within the one year period preceding the date of the January 2013 claim.  Thus, the Board finds that entitlement to a TDIU is warranted from January 23, 2012.  38 U.S.C.A. §§  1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected PTSD with depressive disorder is denied.

Entitlement to service connection for a bilateral upper extremity disorder, to include as secondary to the service-connected PTSD with depressive disorder is denied.

Entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to the service-connected PTSD with depressive disorder is denied.

Entitlement to service connection for bilateral RLS, to include as secondary to the service-connected PTSD with depressive disorder is denied.

Entitlement to service connection for sleep apnea as secondary to the service-connected PTSD with depressive disorder, is granted.

Entitlement to a disability rating in excess of 70 percent for PTSD with depressive disorder is denied.

Entitlement to an effective date prior to January 23, 2012, for the assignment of a 70 percent rating for PTSD with depressive disorder is denied.

Entitlement to a TDIU is granted from January 23, 2012, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


